DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 29 December 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 1 October 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10 and 12-16 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 1-2, 4-8, 17-18, and 20-23 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 6-8, 17, 18, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is noted that claims 4, 5, 20 and 21 are not included in the instant rejection for reasons discussed below.
From M.P.E.P. § 2163, the analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention from the standpoint of one of skill in the art at the time the application was filed. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.
For claims drawn to a genus, possession may be shown (for example) through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that 
The claimed invention embraces a method of increasing delivery of nucleic acids to cells, the method comprising:
(i)    coadministering to said cells said nucleic acids and a combined effective amount of a kinase inhibitor selected from the group consisting of an Abl kinase inhibitor, a p38 mitogen-activated protein (p38 MAP) kinase inhibitor, a glycogen synthase kinase (GSK) inhibitor, an inositol 1,4,5-trisphosphate 3 kinase (IP3-K) inhibitor, an activin receptor-like kinase (ALK) inhibitor (4 and 5), a myosin light chain kinase (MLCK) inhibitor, a proto-oncogene serine/threonine-protein 1 (PIM1) kinase inhibitor, a phosphatidylinositol-4,5-bisphosphate 3 (PI3) kinase inhibitor, a rho-associated protein kinase (ROCK) inhibitor, and a transforming growth factor beta receptor (TGFβ Receptor) kinase inhibitor; and
(ii)    allowing said nucleic acids to enter said cells, wherein the nucleic acids (a) comprises one or more nucleotide analogs or (b) is at most 50 nucleotides in length, 
wherein said kinase inhibitor is a small molecule and further wherein the combined effective amount is effective to increase delivery of said nucleic acids to said cells.

In claiming the use of each genus by simply referring to a generic inhibitor of each of the recited targets, such language embraces the use of not only known, but also unknown small molecule inhibitors, and thus the use of molecules that are inhibitory but have yet to be discussed described or discovered.
Finally, it is emphasized knowledge of structure/function relationship lies at the very basis of the demonstration of possession, and that it is exceedingly difficult to demonstrate possession of certain classes of inhibitor such as small organic molecules, since the discovery of such molecules is almost entirely made on a trial and error basis, and not by rational design a priori and is largely beyond the modeling capability of current supercomputers. 
In contrast, the instant specification discloses a generic description of each inhibitor by function only (e.g. a p38 MAP “kinase inhibitor”) such as those recited at paragraphs [0072]-[0083], a small list of kinase inhibitors specific for certain targets (e.g. 6-Bio, imatinib, nilotinib) that are recited in claims 4, 5, 20 and 21 and which claims are excluded from the instant rejection therefore, and a long list of anti-cancer agents that have an unclear relationship to the instantly recited kinase inhibitors, such as those lists disclosed at paragraphs [0055]-[0056]. 
Moreover, the instant disclosure demonstrates significant unpredictability in simply picking a kinase inhibitor and having it function in the context of the claimed invention, i.e. to enhance delivery of nucleic acids to cells. To wit, applicant’s attention is directed to the instant specification at paragraph [0130], where it is disclosed that “[o]ut of approximately 250 drugs already tested, approximately 14 have demonstrated potent effects on the facilitation of ASO uptake and function.” 14 out of 250 kinase inhibitors that have to be experimentally validated first is not considered evidence of possession of any kinase inhibitor directed to any of 10 different targets that will provide for the claimed function of increasing delivery of nucleic acids to cells.
While the prior art teaches other specific kinase inhibitors, some of which are directed to the instantly recited 10 targets, there is no indication in the prior art that there are adequate numbers of small molecules sufficient to provide a representative sampling of any of the 10 different recited genera. Should applicant disagree, applicant is invited to provide evidence cited 
It is reiterated that possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan could not envision a representative number of species for a broad genus of small molecule inhibitors of each of the 10 different generic inhibitors claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 

Response to Traversal
Applicant traverses the instant rejection by arguing that the claimed inhibitors correspond to known classes of inhibitors, and that several examples were already well known and available to those of ordinary skill in the art. Applicant points to Table 1 as evidence of structures of 
This argument has been fully considered but is not convincing. The unpredictability of small molecule inhibitor discovery is highly significant here. Is well accepted in the prior art that small molecule inhibitors are substantially incapable of a priori development, rather requiring trial and error experimentation for discovery.  Knowledge of the structure of one given inhibitor does not necessarily inform one of ordinary skill in the art what structure of another inhibitor will be. While applicant points to table 1 as evidence of species that reside within the scope of several different inhibitors of the recited invention, this same table is actually considered evidence of the unpredictability the examiner is referring to. None of the structures appearing in table 1 appear to share substantial core similarity, one with the other, within their given inhibitor class. 
It is emphasized that possession may be shown through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 a priori what such structures may be, the instant specification does not provide a sufficient number of species necessary to represent each of the genera claimed, and lacks a persuasive demonstration of possession therefore.
Applicant traverse the Office’s finding that evidence in the application relating to a screen to identify classes of inhibitors is evidence of unpredictability. It is argued that it is irrelevant that inhibitors were tested in identifying the claimed classes because the present claims are not directed to all inhibitors, and that the claims are only directed those in classes shown to have the recited effect on nucleic acid delivery. 
In response, this has been fully considered but is not persuasive. Possession is demonstrated by proper disclosure of a structure-function relationship. Such a disclosure must be directed to a sufficient number of species of core structures that correlate to the claimed function. 
Applicant argues that the Office does not explain why the known inhibitors that are acknowledged to exist are nevertheless deemed to not be in adequate numbers. It is argued that adequate numbers are disclosed or otherwise known in the art, sufficient to establish a “representative number” of species within each class. In response, it is believed the foregoing addresses this concern in setting forth the lack of sufficient disclosure of common core structures that are related to accomplishing the claimed functions. When this is taken in view of the unpredictability of using any disclosed species to lay the basis for claims to the genus of any recited inhibitor having the claimed function of both inhibiting and enhancing nucleic acid delivery, the instant specification is not considered to adequately dispose a sufficiently representative sampling of species to support claims to the genus of any such generically recited inhibitor therefore. The rejection is maintained accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 17, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlingensiepen et al. (“Schlingensiepen”; U.S. Pre-Grant Publication Number 2012/0027873).
Claim 1 is relied upon as discussed above. Claim 2 recites wherein said kinase inhibitor is optionally a TGF-β receptor kinase inhibitor. Claim 5 recites imatinib as an optional kinase inhibitor. Claim 6 recites the method of claim 1, wherein said cells comprise cancer cells and said nucleic acids acids comprise anti-cancer nucleic acids.  Claim 7 recites the method of claim 1, wherein said nucleic acids comprise antisense nucleic acids. Claim 8 recites the method of claim 1, wherein said nucleic acids comprise a siRNA, a miRNA, a shRNA, an aptamer, a DNA or a morpholino oligonucleotide. Claims 17, 18, and 21-23 mirror these claims but further require administering the recited compositions the in a therapeutically effective amount. 
Schlingensiepen teaches combining a TGF-β receptor antisense with kinase inhibitors that include imitinab. See throughout, and at least paragraphs [0009], [0010], [0014], [0015], [0036], [0050] and [0081]. Claims 1, 7 and 8 recite treatment of numerous cancers. Regarding the limitation that delivery of said nucleic acids to said cells is increased as a result of administration of the recited complex, it is noted that Schlingensiepen teaches administration of compositions and steps that are identical to those recited presently, and thus the outcome of increased delivery is presumed to be inherent. "Products of identical chemical composition can 

Response to Traversal
Applicant traverses the instant rejection by arguing Schlingensiepen does not teach coadministering a combined effective amount of nucleic acids and a kinase inhibitor, wherein the combined effective amount is effective to increase delivery of the nucleic acids to [cancer] cells. It is argued that Schlingensiepen only addresses the reverse, namely that certain antisense oligonucleotides modulate the effectiveness of certain chemotherapeutic agents.
In response, this has been fully considered but is not persuasive. As set forth in the rejection above, Schlingensiepen teaches administration of compositions and steps that are identical to those recited presently, and thus the outcome of increased delivery is presumed to be inherent. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See M.P.E.P. § 2112.01(II). 
Applicant argues in response that MPEP 2112(IV) provides, ‘“The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993).” “‘In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.’ Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original)” (MPEP 2112(IV)). Applicant asserts that the Office has not met this burden.

Is further argued that Schlingensiepen does not teach the specific combination of elements as presently claimed. Applicant further argues that even if one were to select a kinase inhibitor, there is no disclosure in Schlingensiepen that one should select an amount that would be effective to increase nucleic acid delivery. However, it is noted that the instant claims do not recite any specific amount to be administered either. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific amount sufficient to increase delivery of nucleic acids) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant claims do not distinguish over the teachings of the prior art based upon nothing more than a generic reference to any amount effective to “increase delivery” of nucleic acids, since claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. This reasoning is extrapolated to include specific amounts. Since the instant claims are not limited to any specific amount per se, claim language is not limited by reference to a generic, undefined amount, when the “amount” is set forth only by function. This argument is unpersuasive therefore.

Furthermore, the relevance of this argument is in question. It is not clear that gemcitabine is a kinase inhibitor of the instant invention. Moreover, this combination is not disclosed by Schlingensiepen as having any impact on “delivery” of nucleic acids, since Schlingensiepen discloses only that gemcitabine does not interfere with TGF-β2 antisense activity. Finally, there is simply insufficient context provided by Schlingensiepen to support applicant’s presumption 
Applicant further argues that Schlingensiepen discloses a long list of alternatives for “chemotherapeutic agents” and “inhibitors”, and fails to specifically disclose the particular combination of the presently claimed kinase inhibitors with the presently claimed nucleic acids. It is argued that one must first select antisense oligonucleotides as the “inhibitor of the TGF-beta system” from among other alternatives including “peptides,” “small molecules,” and “antibodies” (Schlingensiepen, paras. [0049]-[0050]). One would then allegedly need to select only those oligonucleotides that are at most 50 nucleotides in length or comprise a nucleotide analog, whereas Schlingensiepen provides for oligonucleotides as long as 100 nucleotides that may or may not include a modification (Schlingensiepen, para. [0052]). Finally, it is argued that one would need to select a kinase inhibitor of one of the presently recited classes from an enormous list of alternative “chemotherapeutic agents” (Schlingensiepen, para. [0081]-[0082]). 
In response, this is been fully considered but is not persuasive. Paragraph [0009] of Schlingensiepen teaches that their invention refers in one embodiment to a pharmaceutical composition comprising a chemotherapeutic agent and an inhibitor of the TGF-beta system, preferably an antisense oligonucleotide. Accordingly, the only choice necessary is choosing a specific chemotherapeutic, which Schlingensiepen clearly discloses may include imitinab. This is considered to be sufficient for a finding of anticipation. The argument that Schlingensiepen states that, “the chemotherapeutic agent is preferably gemcitabine, 5-fluorouracil, temozolomide, dacarbacine, docetaxel, cisplatin, oxaliplatin, tamoxifen or irinotecan”, none of which fall within the claimed classes of kinase inhibitors, is not persuasive either. It is well accepted that a reference may be relied upon for all that it would have reasonably suggested to one having including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). See M.P.E.P. § 2123(I). The rejection is maintained accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 17, 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kypta et al., (“Kypta”;US 2009/0304663, see IDS filed 6/16/2018; of record), in view of Compagno et al., (“Compagno”; PLoS One, 2007, 2:e1006; of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 13 December 2019. A response to applicant’s traversal follows the reiterated rejection below.
In regard to claims 1 and 17, Kypta teaches methods of inhibiting prostate cancer cell proliferation in vitro and in vivo by simultaneously delivering a GSK inhibitor coformulated with an anti-cancer compound such as an androgen receptor inhibitor (e.g., anti-androgen) [0092-0105, 0176], see claims 1-14 of Kypta).
In regard to claims 2, 4, 18 and 20, Kapta teaches the GSK inhibitor is 6-BIO.
However, in regard to claims 1 and 17, although Kypta teach the GSK inhibitor can be a siRNA nucleic acid [0036-0038], they are silent with respect to the androgen receptor inhibitor being a siRNA nucleic acid.

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice methods of inhibiting prostate cancer cell proliferation in vitro and in vivo by simultaneously delivering a GSK inhibitor coformulated with an anti-cancer compound such as an androgen receptor inhibitor as taught by Kypta and substitute an siRNA as the androgen receptor inhibitor as taught by Compagno with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Compagno because siRNA based silencing of androgen receptors allows the inhibition of tumor induced overexpression of both wild-type and mutant forms of the steroid receptors (Abstract, p. 7, Discussion, last para.).
 	 Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Traversal
	Applicant traverses by asserting that in an obviousness rejection that selects from large lists of elements, there must be a motivation to make the combination and a reasonable expectation that such a combination would be successful, otherwise a skilled artisan would not arrive at the claimed combination. It is alleged that the instant obviousness rejection relies upon such a combination of elements selected from a large list of elements. It is argued that the Office has not demonstrated that there would have been a motivation to make the specific selections of 
This has been fully considered but is not convincing. The reason to combine is that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... “[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See M.P.E.P. § 2144.06(I). The fact that Kypta teaches multiple such compositions does not mitigate their operability either, and does not point away from their combination in the absence of evidence to the contrary. 
While applicant argues that neither Kypta not Compogno teach combining inhibitors, Kypta teaches generically that inhibitors can be combined. Applicant’s arguments at page 16, 1st full paragraph appeared to acknowledge this (“Kypta discloses that an anti-cancer agent may be further administered”). While it is argued that Kypta teaches broad categories of such inhibitors, there is no prohibition against the disclosure of numerous species and broad categories, and the specific suggestion by Kypta to combine inhibitors is sufficient to render obvious any such combination obvious, at least on a prima facie basis. Since the combinations suggested by Kypta as applying to the instantly claimed invention yields examples which are substantially identical to the instantly recited combinations, the argument that such a combination is not disclosed in the cited art as enhancing nucleic acid delivery is unpersuasive, since (as discussed above) products of identical chemical composition cannot have mutually exclusive properties. Reference to a functional outcome such as being “effective to increase delivery” is not considered to carry significant patentable weight, given that this recitation is not associated with any particular step 
Applicant asserts that the present application demonstrates criticality of particular inhibitor classes, specifically alleging that kinase inhibitors in the claim classes have a significant effect on nucleic acid delivery. Applicant points to figure 8 and paragraph [0125] in support of this, asserting that sorafenib was ineffective but imatinib dramatically increased penetration of an antisense oligonucleotide, and that nilotinib has some such activity. It is asserted that 14 compounds from the claimed kinases inhibitor classes were shown to increase nucleic acid uptake. In response however, such a showing is not considered to establish the criticality of the 9 broad classes of inhibitors recited instantly. Rather, it is considered to be a showing that imatinib and nilotinib may be critical. Such evidence is only relevant to a single class of kinases inhibitors (Abl) too, while in contrast, the claimed invention recites 8 additional broad classes of inhibitors. 
Applicant’s response argues against the propriety of an “obvious-to-try” rationale in the instant scenario, but the rejection of record does not rely upon an “obvious-to-try” rationale, and such arguments are not persuasive therefore. The rejection is maintained accordingly.



Claims 7 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Kypta et al., (supra), in view of Compagno et al., (supra), as applied to claims 1 and 17, in further view of .
As stated supra, Kypta and Compagno suggest methods of inhibiting prostate cancer cell proliferation in vitro and in vivo by simultaneously delivering a GSK inhibitor coformulated with an anti-cancer compound such as an androgen receptor inhibitor siRNA.
However, in regard to claims 7 and 22, although Kypta teaches the GSK inhibitor can be an antisense nucleic acid [0039], they are silent with respect to the androgen receptor inhibitor being an antisense nucleic acid.
Zhang teaches a method of inhibiting prostate cancer in vitro and in vivo by delivering an androgen receptor locked nucleic acid antisense oligonucleotides which are 16 nucleotides in length (p. 2310, Oligonucleotides, p. 2311, Fig. 1, p. 2313, Fig. 2). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice methods of inhibiting prostate cancer cell proliferation in vitro and in vivo by simultaneously delivering a GSK inhibitor coformulated with an anti-cancer compound such as an androgen receptor siRNA as suggested by Kypta and Compagno and substitute an antisense LNA nucleic acid as the androgen receptor inhibitor as taught by Zhang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Zhang because LNA nucleic acids have increased stability, are less immunogenic, and are more specific than siRNA (p. 2310, 1st para., p. 2317, 1st para.).
 	 Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

 Response to Traversal
	Applicant traverses by arguing that Zhang does not remedy the alleged deficiencies of Kypta and Compogno. It is argued that Zhang does not teach teach a combination of a nucleic acid with any of the kinase inhibitors as presently claimed, and that one of ordinary skill in the art would have no reason to combine the disclosed elements in the cited references and expect success. 
This has been fully considered but is not persuasive. Combination of Kypta and Compogno it is not deficient for reasons to go discussed above, and Zhang was not relied upon for teaching a combination of a nucleic acid with kinase inhibitors. These arguments are unpersuasive therefore, the rejection is considered proper and is maintained accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633